Judgment affirmed, with costs. All concur, except Sears, P. J., and Taylor, J., who dissent and vote for reversal on the law on the ground that the act of the landlord in permitting the new tenant to occupy the premises for two weeks, rent free, constituted as matter of law an acceptance of the defendant’s tendered surrender. (The judgment affirms a Buffalo City Court judgment in favor of plaintiff in an action to recover an installment of rent.) Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.